                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

LATOYA M. JACKSON,                        )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )       CASE NO. 3:18-CV-784-WKW
                                          )                 [WO]
OFFICER SULLIVAN; CITY OF                 )
VALLEY; and VALLEY POLICE                 )
DEPARTMENT,                               )
                                          )
            Defendants.                   )

                                     ORDER

      Plaintiff Latoya M. Jackson, an indigent inmate, alleges that a police officer

mistreated him. (Doc. # 1.) The Magistrate Judge recommended dismissing the

complaint before service of process under 28 U.S.C. § 1915(e)(2)(B). (Doc. # 4.)

Jackson filed objections. (Doc. # 5.) The court has reviewed de novo those portions

of the Recommendation to which Jackson objected. See 28 U.S.C. § 636(b). The

Recommendation is due to be adopted as modified below.

      Jackson named the Valley Police Department as a defendant. But “police

departments are generally not considered legal entities subject to suit.” Johnson v.

Andalusia Police Dep’t, 633 F. Supp. 2d 1289, 1301 (M.D. Ala. 2009) (citing Dean

v. Barber, 951 F.2d 1210, 1214–15 (11th Cir. 1992)). In other words, Jackson sued

an entity that is not capable of being sued. See Ex parte Dixon, 55 So. 3d 1171, 1172
n.1 (Ala. 2010). So his claims against the Valley Police Department are due to be

dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       Jackson’s claims against Officer Sullivan and the City of Valley are not

necessarily frivolous. But these claims must still be dismissed if Jackson “fails to

state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii); see

Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). Jackson alleges that Officer

Sullivan used “racially motivated comments and epithets” as part of a “race-baiting

tactic.”   (Doc. # 1, at 1.)     Racially derogatory comments and epithets are

unprofessional and repugnant, but derogatory words alone do not violate the

Constitution. See, e.g., Hernandez v. Fla. Dep’t of Corr., 281 F. App’x 862, 866

(11th Cir. 2008); Edwards v. Gilbert, 867 F.2d 1271, 1274 n.1 (11th Cir. 1989);

Patton v. Przybylski, 822 F.2d 697, 700 (7th Cir. 1987). As a result, these claims

are due to be dismissed for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       Finally, Jackson alleges that while riding in Officer Sullivan’s patrol car,

Officer Sullivan “slammed the . . . brakes, sending [Jackson] head-first into the

protective partition.” (Doc. # 1-1, at 3.) The Recommendation did not address that

allegation, but neither did Jackson’s objections. (See Docs. # 4, 5.) Still, to the

extent that Jackson is alleging that Officer Sullivan used excessive force, that claim

is due to be dismissed for failure to state a claim. A de minimis use of force does

not violate the Constitution “provided that the use of force is not of a sort repugnant


                                           2
to the conscience of mankind.” Wilkins v. Gaddy, 559 U.S. 34, 37–38 (2010) (per

curiam) (citation omitted).    For example, “a ‘push or shove’ that causes no

discernible injury almost certainly fails to state a valid excessive force claim.” Id.

at 38 (citation omitted); see also Burke v. Bowns, 653 F. App’x 683, 697–98 (11th

Cir. 2016) (per curiam); Smith v. Sec’y, Dep’t of Corr., 524 F. App’x 511, 513 (11th

Cir. 2013) (per curiam). Jackson does not allege that Sullivan slammed the brakes

to hurt Jackson. Nor does Jackson allege that he suffered any injuries. Jackson

therefore does not state a valid excessive-force claim.             See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

      In short, the Recommendation correctly concluded that Jackson’s complaint

is due to be dismissed. The Recommendation suggested dismissal with prejudice

(Doc. # 4, at 5), but Jackson has asked for leave to amend (Doc. # 5, at 3). A court

should “freely” grant leave to amend “when justice so requires.” Fed. R. Civ. P.

15(a)(2); see Woldeab v. DeKalb Cty. Bd. of Educ., 885 F.3d 1289, 1291 (11th Cir.

2018). The Recommendation is therefore modified to give Jackson the opportunity

to amend his complaint.

      It is therefore ORDERED that:

      1.     The objection to the Recommendation (Doc. # 5) is OVERRULED;

      2.     The Recommendation of the Magistrate Judge (Doc. # 4) is ADOPTED

AS MODIFIED; and


                                          3
      3.     This case is DISMISSED without prejudice under 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).

      A separate Final Judgment will be entered.

      DONE this 2nd day of October, 2018.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                        4
